Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 8, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeow (2017/0119614A) in view of Andorf (3981528).

In regard to claim 1, Yeow teaches a joint manipulation apparatus comprising: 
a flexible bending (fig 2) actuator (figure 20; 5) having an elastomer structure [0038] with a cavity (channels 2011), a length (along length), and a width (along width);  a reinforcement band [0038: thicker layer of elastomeric material]: (200) that counterbalances a joint in a spastic flexed finger (will counterbalance some amount of external torque; every spastic finger requires a different amount of torque to bend it due to differing amounts of contracture and spasticity [0035: improve the patient’s hand mobility; restore basic hand functions such as hand opening/closing-YEOW]; [0112]);
a means for fluid communication 506 (interpreted under 112f as a tube) with the cavity(fig 5, attaches to actuators); and exactly one pressure source for supplying a fluid to the cavity (fig 5: air source; [0010; 0052; fig 5]) and a means for securing (interpreted under 112f as a glove or adhesive surface) the flexible bending actuator to a hand (502, fig 3, glove); and a means for securing (interpreted under 112f as a glove or adhesive surface) 502 the flexible bending actuator to the hand (fig 5).  Yeow states the invention includes any combination of the recited features in the specification [0114].    
However, Yeow remains silent to the reinforcement band biasing the actuator into an unbent position or the stiffness of the band.  
Andorf teaches a flexible bending actuator having a reinforcement band that is a metal plate 4 (within 2 fig 6; see Col 5, lines 50-57; 4 is a leaf spring which by definition is a metal plate) attached on a surface of the elastomer structure (fig 6) wherein the reinforcement band is configured to provide a balancing torque that straightens the elastomer structure (Col 5, line 67-Col 6 line 5: by use of the springs the supporting means 2 can be restored to its original position when the finger is in the unpressurized state) to counterbalance a joint torque in flexion from a spastic finger and provide a threshold activation torque that is opposite to a torque direction from the flexible bending actuator (capable of counterbalancing some amount of joint torque since the device is capable of returning the actuator to its original position; the claim does not require a specific amount of torque); wherein a threshold activation torque is controlled by a young’s modulus of the metal plate and moment of inertial of the reinforcement band (these are inherent material properties; since the structural and material limitations have been met, any inherent functions are also met)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the reinforcement band of Andorf in place of the reinforcement band of Yeow because the member insures that the actuator properly responds to the fluid (Col 5, lines 60-65) and since both are equivalent means of controlling an actuator digit.  MPEP 2144.06II
While the combination of Yeow and Andorf do not specifically state that the band is stiffer than the actuator or moves a spastic finger, in order to move the actuator, the band must necessarily be stiffer than the actuator and in order to move a robotic finger.  Further metal is necessarily stiffer than an elastomeric actuator.  The band will also be able to move a finger with some amount of spasticity, since the amount and direction of spacticity is not claimed.  In the interest of compact prosecution, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to optimize the stiffness of the band of Yeow and Androf to be stiffer than the material of the actuator in order to optimize the actuator’s performance for the individual user.  The stiffness of the band is a result-effective variable with a stiffer band providing more assistance returning the actuator and finger to an initial position and with a less stiff band providing less resistance against the actuator for more efficiency.  MPEP 2144.06 Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time of the instant invention.  In regard to claim 3, Yeow meets the claim limitations as discussed in the rejection of claim 1, and further discloses multiple flexible actuators are provided forming a finger actuator (figure 5).  In regard to claim 5, Yeow meets the claim limitations as discussed in the rejection of claim 1, and further discloses the flexible actuator has multiple joint-cavities that are separated lengthwise (see figure 20a)    In regard to claim 8, Yeow meets the claim limitations as discussed in the rejection of claim 3, and further teaches multiple finger actuators are provided corresponding to each of the thumb, index finger, middle finger, ring finger, and pinky finger. (figure 5)  In regard to claim 11, Yeow meets the claim limitations as discussed in the rejection of claim 1, and further teaches an angle sensor 1508 (fig 11, 15a).  However, it is unclear from the prior art if the angle sensor is indeed within the flexible actuator.  Since the actuator is across the joint, and the angle sensor measures joint angle, it is no more than a rearrangement of parts, yielding a predictable result to locate the angle sensor within the flexible actuator MPEP 2144.04  Further, locating the sensor within the actuator would protect the sensor from damage.  In regard to claim 13, Yeow meets the claim limitations as discussed in the rejection of claim 1, further comprising a microcontroller 1104 that has angle signals 1108, pressure signals, and bio signals.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeow (2017/0119614A) in view of in view of Andorf (3981528) and further in view of Keller (6447425B1).

In regard to claim 2, Yeow meets the claim limitations as discussed in the rejection of claim 1, but remains silent to how the actuator is attached to the hand.  Keller teaches a means for securing (interpreted under 112f as adhesive) an actuator to a hand (fig 5; Col 5, lines 44-46).  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use Keller’s coupling technique in place of Yeow’s through substitution of equivalent parts MPEP 2144.06 since both techniques attach pieces of a hand assist device together.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeow (2017/0119614A) in view of in view of Andorf (3981528) and further in view of Kukolj (4733603).

In regard to claim 6, Yeow meets the claim limitations as discussed in the rejection of  claim 1, and further teaches elements which act to restrain motion of the actuator [0038: restraining layer 200][0044: mechanism to control bending motion: 400].  However, Yeow does not teach the flexible actuator includes a structural mesh 28.  Kukolj teaches a flexible actuator 30 which includes a structural mesh.  It would have been obvious to one of ordinary skill in the art of actuators at the time of the instant invention to use Kukolj's mesh with Yeow's structural mesh in place of Yeow’s restraining element because both devices perform an equivalent function MPEP 2144.06.  In regard to claim 7, Yeow meets the claim limitations as discussed in the rejection of claim 6, but does not teach the mesh.  Kukolj further teaches the structural mesh is a double helical mesh. (helix with at least two strands; see figure 1)

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeow (2017/0119614A) in view of in view of Andorf (3981528) and further in view of Goldfarb (2013/0253705A1).

In regard to claim 9, Yeow meets the claim limitations as discussed in the rejection of claim 3, but does not teach a finger spreading actuator.  Please note, under the broadest reasonable interpretation ‘finger spreading’ could just be opening and closing the fingers.  In the interest of compact prosecution 'finger spreading’ has been interpreted as adduction or abduction, but the claim should be amended accordingly to prevent an open and close interpretation from being applied.  Goldfarb teaches the use of a finger spreading actuator [0014].  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to apply Goldfarb’s abduction/adduction actuator to the thumb of Yeow’s device because this allows the user to perform a lateral grip rather than just pinch grip to provide additional functionality.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeow (2017/0119614A) in view of in view of Andorf (3981528) and in view of Keller (6447425B1) and further in view of Moser (2008/0300692A1).

In regard to claim 12, Yeow meets the claim limitations as discussed in the rejection of claim 1, and further teaches a valve for controlling pressure to the cavity of the actuator [0115]; 1106.  However, Yeow does not teach the valve is a solenoid valve.  Moser teaches a solenoid valve for controlling pressure to a cavity [0042].  It would have been obvious to one of ordinary skill in the art of valves at the time of the instant invention to substitute Moser’s valve in place of Yeow’s through substitution of equivalent parts MPEP 2144.06 since both valves adjust the pressure to an actuator and the solenoid valve provides a fast response time and security against leaks.
Response to Arguments
In regard to the 112b rejection of claim 21, cancellation of the claim renders the rejection moot.
In regard to the 103(a) rejection of claims 1, 3-5, 8, 11 and 13 as unpatentable over Yeow (2017/0119614A) in view of Seto (2003/0110938A1), the applicant’s arguments have been fully considered but are directed to new claim limitations which have been addressed above.  It is noted the applicant argues that the activation force of Seto is only determined by the actuator’s synthetic resin structure which is not controllable after the design is made.  It is noted that the features upon which applicant relies (i.e., Young’s modulus controllable after the design is made) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The applicant further argues that in order for the reinforcement band to be a thin plate much smaller than the actuator body in Seto, the stiffness would have to be smaller than the actuator body.  The applicant has not provided any evidence of this or exemplary stiffness of the various materials and dimensions.  There are a wide varieties of metals available.
In regard to the 103(a) rejection of claim 2 as unpatentable over Yeow (2017/0119614A) in view of Seto (2003/0110938A1) and further in view of Keller (6447425B1), no further arguments have been presented.
In regard to the 103(a) rejection of claims 6-7 as unpatentable over Yeow (2017/0119614A) in view of Seto (2003/0110938A1) and further in view of Kukolj (4733603), no further arguments have been presented.
In regard to the 103(a) rejection of claim 9 as unpatentable over Yeow (2017/0119614A) in view of Seto (2003/0110938A1) and further in view of Goldfarb (2013/0253705A1), no further arguments have been presented.
In regard to the 103(a) rejection of claim 12 as unpatentable over Yeow (2017/0119614A) in view of Seto (2003/0110938A1) and in view of Keller and further in view of Moser (2008/0300692A1), no further arguments have been presented.
In regard to the 103(a) rejection of claims 1 and 21 as unpatentable over Yeow (2017/0119614A) in view of Manl (2016/008925A1), the applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection necessitated by the amendments as explained above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206.  The examiner can normally be reached on M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774